Citation Nr: 1721300	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1.  Entitlement to service connection for neurological symptoms. 

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for a skin disorder. 

4.  Entitlement to service connection for muscle pain. 

5.  Entitlement to service connection for hypertension (also claimed as cardiovascular problems). 

6.  Entitlement to service connection for erectile dysfunction (ED) (also claimed as low testosterone).

7.  Entitlement to service connection for chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In June 2010, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  In December 2010, October 2014, and May 2016, the Board remanded the claims for additional development.  

A September 2016 rating decision granted service connection for fibromyalgia.  It was noted the determination was deemed to be a full grant of the issue of service connection for joint pain on appeal.  No additional action as to this matter is required.


FINDINGS OF FACT

1.  A chronic disability manifested by neurological symptoms was not manifest during active service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service, including as a result of service in Southwest Asia, or a service-connected disability.

2.  A chronic disability manifested by headaches was not manifest during active service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service, including as a result of service in Southwest Asia, or a service-connected disability.

3.  A chronic disability manifested by skin disorder symptoms was not manifest during active service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service, including as a result of service in Southwest Asia, or a service-connected disability.

4.  A chronic disability manifested by muscle pain was not manifest during active service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service, including as a result of service in Southwest Asia, or a service-connected disability.

5.  A chronic disability manifested by hypertension (or cardiovascular problems) was not manifest during active service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service, including as a result of service in Southwest Asia, or a service-connected disability.

6.  A chronic disability manifested by ED (or low testosterone) was not manifest during active service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service, including as a result of service in Southwest Asia, or a service-connected disability.

7.  CFS was not manifest during active service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service, including as a result of service in Southwest Asia, or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic disability manifested by neurological symptoms, including as a result of an undiagnosed illness or as a result of a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2016).

2.  The criteria for service connection for a chronic disability manifested by headaches, including as a result of an undiagnosed illness or as a result of a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2016).

3.  The criteria for service connection for a chronic disability manifested by a skin disorder, including as a result of an undiagnosed illness or as a result of a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).

4.  The criteria for service connection for a chronic disability manifested by muscle pain, including as a result of an undiagnosed illness or as a result of a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).

5.  The criteria for service connection for a chronic disability manifested by hypertension (or cardiovascular problems), including as a result of an undiagnosed illness or as a result of a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2016).

6.  The criteria for service connection for a chronic disability manifested by ED (or low testosterone), including as a result of an undiagnosed illness or as a result of a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2016).

7.  The criteria for service connection for CFS, including as a result of an undiagnosed illness or as a result of a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During his hearing, held in June 2010, the Veteran asserted that he has the claimed conditions due to his service, to include as due to taking various medications (to include receiving inoculations and vaccinations) in association with the Persian Gulf War, or as due to an undiagnosed illness.  

A statement from the Veteran's spouse, dated in February 2010, shows that she asserts that she has been married to the Veteran for 19 years, and that since his service he has symptoms that include fatigue, stiff and sore joints, shaking hands, twitching muscles, sharp pains throughout his body, she states that he was diagnosed with hypertension in 1997, and that he has had sexual impairment since the early 2000s.  

Although additional evidence has been received since the issuance of the most recent supplemental statement of the case, dated in September 2016, a prospective waiver of RO review is of record.  See 38 C.F.R. § 20.1304(c) (2016); Veteran's waiver form, received in September 2016.

In February 2007, the Veteran filed his claims for service connection.  In August 2007, the RO denied the Veteran's claims.  The Veteran has appealed.  

Service connection is currently in effect for posttraumatic stress disorder (PTSD), a bilateral knee disability, a left hip disability, degenerative arthritis of the lumbar spine, radiculopathy of the bilateral lower extremities, and fibromyalgia.  The claims for neurological symptoms, and muscle pain, are therefore deemed not to include bilateral knee disability, a left hip disability, a lumbar spine disability, radiculopathy of the bilateral lower extremities, or fibromyalgia.  See 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994).  In this regard, the Board notes that in September 2016, the Appeals Management Center (AMC) granted service connection for fibromyalgia, and that the AMC deemed its grant to be a full grant on the issue of service connection for joint pain; the issues of service connection including for neurological symptoms, headaches, muscle pain, and erectile dysfunction were deemed to remain on appeal.  See September 2016 supplemental statement of the case.  Cf. Hoag v. Brown, 4 Vet. App. 209, 211 (1993) ("[F]ibro is a prefix denoting relationship to fibers" and "myalgia is "muscular pain.").  The rating criteria for fibromyalgia include consideration for associated symptoms of widespread muscle pain, paresthesias, and headaches.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2016).  Similarly, the criteria for PTSD include consideration for symptoms including chronic sleep impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  Under the circumstances, the Board will interpret the issues remaining on appeal as not to include such symptoms associated with fibromyalgia or PTSD.  38 C.F.R. § 4.14.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis, hypertension, and organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service and for certain diseases specific to radiation-exposed veterans.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Hypertension, and organic diseases of the nervous system are chronic diseases for presumptive service connection purposes.  38 C.F.R. § 3.309(a).  

For VA purposes, the diagnosis of chronic fatigue syndrome requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a (2016).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.   

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  VA regulations define the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i) (2016). 

Compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a) (2016); Notice, 81 Fed. Reg. 71,382 (Oct. 17, 2016).  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstrations of laboratory abnormalities.  Chronic multisymptom illness of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2016).  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Signs or symptoms involving skin, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurologic signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the respiratory system (upper or lower), (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b) (2016).  

Presumptive service connection may also be established for certain infectious diseases if manifest to a degree of 10 percent or more within one year from the date of separation from a qualifying period of service.  38 U.S.C.A. § 1118 (West 2014); 38 C.F.R. § 3.317(c) (2016).   

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446, as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed.").  

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id. 

The Veteran's service records show that he meets the criteria for consideration as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317.  Service treatment reports also show that in 1987 he was treated for a rash on his legs and groin, with an assessment of tinea cruris; he was also treated for cellulitis of the right ankle, and cellulitis of the right axilla, and for bilateral foot pain, with assessments of musculoskeletal pain, and "possible arch strain vs. tendonitis vs. possible stress fracture."  In 1988, he received treatment for testicular pain.  An examination was negative.  In 1989, he received treatment for left shoulder pain after lifting weights, and testicular pain.  He was also treated for complaints that included tiredness, with an assessment of viral gastritis.  In 1990, he was treated for headache after he was struck in the head by another player's elbow while playing baseball.  The impression was headache secondary to trauma.  He also received additional treatment for cellulitis of the right axilla.  In 1991, he was treated for respiratory complaints, with an assessment of resolving viral syndrome.  The Veteran's separation examination report, dated in December 1992, shows that his "head, face, neck and scalp," neurological and endocrine systems, skin, G-U (genitourinary) system, and psychiatric condition, were clinically evaluated as normal.  His blood pressure was 128/82.  A dental health questionnaire, dated in January 1993, shows that the Veteran indicated that he did not have a history of heart murmur, heart problems or angina, hypertension, painful joints, or arthritis.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1993 and 2016.  A November 1993 private treatment report notes that the Veteran stated that his work entails turning and constant lifting, "even though it is not heavy."  On examination, his cardiovascular system, pulmonary system and GU (genitourinary) system were essentially asymptomatic.  A neurological examination was intact.  Beginning in 1997, he was noted to have hypertension.  A 1998 report notes that he was status post excision of Morton's neuroma from the right foot.  

VA progress notes, dated beginning in December 2004, note a history of hypertension, and knee disorder.  The remainder of his past medical history was "essentially noncontributory."  The impressions included chronic prostatitis, hypertension, minimal essential tremor, and erectile dysfunction.  There are a number of notations that his employment history included working in a Wal-Mart distribution department for five years, a distribution center, and his own landscape business.  A February 2007 report notes that he chews two cans of tobacco a week, and that his erectile dysfunction became better when he stopped BP (blood pressure) medications.  An April 2007 report notes that he works loading and unloading trucks, and includes a notation of "essential and other specified forms of tremor."  A September 2007 report notes complaints of shaking hands, and that he probably has myoclonus.  

A VA Persian Gulf protocol examination report, dated in July 2008, shows that the Veteran's neurological system was noted to be intact.  The impressions included essential tremor, ED (erectile dysfunction), and chronic prostatitis.  

A VA Gulf War Guidelines examination report, dated in August 2009, shows that the examiner stated that the Veteran's claims file had been reviewed.  The report notes that the Veteran was employed full-time as a custodian.  The Veteran complained of symptoms that include little bumps on his hands and arms, muscle pain and stiffness, and fine tremors in his hands bilaterally with twitching in his upper extremities, hypertension, erectile dysfunction, and headaches, described as "a fuzzy pressure feeling in the back of his head."  An examination of the skin, and muscles, was normal.  The report notes that an MRI (magnetic resonance imaging) study of the brain in May 2007 was normal.  The examiner concluded, "Putting all this together, it is felt that this Veteran might have some central endocrine disorder, possibly in the pituitary gland."  This is based on the fact that his TSH (thyroid stimulating hormone) and Free T4 (thyroxine) were consistently on the low end of normal while total testosterone level remained too low for the past two years or so.  

A VA occupational therapy consultation report, dated in December 2009, notes that the Veteran has a one-year history of CTS (carpal tunnel syndrome).  Wrist braces were recommended.  

A private EMG (electromyogram) report, dated in December 2009, contains a summary noting mild to moderate neuropathy at both the right and the left wrist i.e., carpal tunnel syndrome, with the right side being slightly worse.  

An August 2010 report contains an assessment of mixed dermatitis of the feet, bilaterally.  A September 2010 VA neuropsychiatric consultation report shows that the Veteran was afforded extensive testing; no diagnosis was provided.  The Veteran reported a two year history of employment as a custodian.  The examiner concluded that the Veteran's pattern of deficits was not specific to one etiology, and was likely a combination of many factors, including neuropsychiatric symptoms (depression and/or PTSD), cognitive sequelae of Gulf War syndrome, and one or more of his current medications, which "may be contributing to his clinical picture."  A November 2010 magnetic resonance imaging (MRI) scan of the brain was unremarkable.  

In January 2011, the Veteran was afforded a series of VA examinations covering the claimed conditions.  The examination reports, dated that same month, show that it was stated that the Veteran's claims file had been reviewed.  The Veteran complained of symptoms that included rashes of his feet bilaterally, a seven-to-eight year history of bilateral hand pain, a five-to-ten year history of bilateral shoulder pain, a four-year history of headaches, usually once a week, a history of hypertension since 1993, erectile dysfunction since 2000, and uncontrollable twitching of all muscles since 1997.  The diagnoses included dermatitis of the bilateral feet, carpal tunnel syndrome of the bilateral hands, headaches, hypertension, and erectile dysfunction.  

The examiner concluded that the Veteran's bilateral foot condition, bilateral hand condition, headaches, hypertension, erectile dysfunction, and tremors, are less likely than not due to his military service.  The examiner explained the following: the Veteran does not have chronic complaints of a bilateral foot rash; there is only a note of August 2010 showing dermatitis of the bilateral feet.  The Veteran has been diagnosed with carpal tunnel syndrome, which is caused by pressure on the median nerve.  Repetitive flexing and extending of the tendons in the hands and wrists, particularly when done forcefully and for prolonged periods without rest, can increase pressure within the carpal tunnel.  The Veteran has been working as a janitor in a high school, with a June 2009 description of his job including lots of lifting and physical activity, which would contribute to his carpal tunnel syndrome.  The Veteran does not have chronic complaints of bilateral hand and wrist pain.  The Veteran does not have chronic complaints of headaches.  Some of his medications have headaches as a side effect (Vardenafil, Etodolac, Duloxetine).  He was diagnosed with hypertension, and erectile dysfunction, following service.  He was diagnosed with minimal essential tremors in March 2005.  In February 2007 he was noted to have fine tremors in his bilateral hands.  He was diagnosed with benign tremors in March 2008.  The inherited variety of essential tremor is an autosomal dominant disorder, which means that a defective gene from just one parent is needed to pass on the condition.  If you have a parent with a genetic mutation for essential tremor, you have a 50 percent chance of developing the disorder yourself.  Essential tremor is also more common with middle age and older people.   

A February 2011 VA bone scan was normal.  A VA progress note, dated in April 2012, notes complaints of weakness, fatigue, malaise, decreased libido, and decreased energy since returning from the Persian Gulf.  The impressions noted chronic fatigue and malaise, unclear etiology, and that it is unclear whether these are sequelae or residuals of Gulf War Syndrome versus low testosterone, which can also cause low energy," and "post-occipital headaches, unclear etiology, possibly stress-tension headache."  

Thereafter, VA progress notes include notations of hypogonadism, headaches, hypertension, and hyperlipidemia.  A December 2014 report includes a notation of "question of Gulf War Syndrome with persistent malaise, generalized muscle aching, headaches.   The patient is concerned about autonomic dysfunction, due to possible exposure to noxious gases like Sarin."

In October 2014, the Board remanded these claims for additional development, to include examinations and etiological opinions.  In December 2014, the Veteran was afforded the requested examinations.  The Board notes that the examination reports (disability benefits questionnaires) (DBQs) show that the examiner (Dr. D.S.) either indicated that Veteran's VBMS, CPRS (Computerized Patient Records System) and/or VISTA Web files had been reviewed.  A Gulf War General Medical Examination DBQ noted that for the conditions identified there was no diagnosed illness for which no etiology was established and no report of additional signs of symptoms not addressed in the DBQs associated with the present examination.  It was further noted that the Veteran was noted to be taking Cyclobenzaprine, 10 milligrams (mg.) three times a day for back spasms, and Citalopram, 40 mg. once per day for PTSD.  The examiner stated that there is no evidence for any chronic disability pattern as a result of his service in Southwest Asia or chronic symptom manifestations as a result of service.  There is no evidence for any present disabilities or chronic symptom manifestations as a result of medication use attributable to treatment of a service-connected disability.  

A December 2014 VA fibromyalgia DBQ, in pertinent part, provided a diagnosis of fibromyalgia and attributed signs and symptoms, including widespread musculoskeletal pain, stiffness, fatigue, and sleep disturbance, to the disorder.  It was also noted that his muscle and joint pain was most likely due to fibromyalgia and chronic fatigue syndrome, but no diagnosis or further comment as to chronic fatigue syndrome was provided.

A December 2014 VA hypertension DBQ notes that the Veteran claimed to have a history of hypertension beginning in 1994.  The diagnosis was essential hypertension.  The examiner concluded that it is less likely as not that the Veteran's hypertension was incurred in, or caused by, his military service.  The examiner explained that essential hypertension by definition is of unknown etiology, and that the Veteran's December 1992 separation examination report was silent for any chronic blood pressure condition, or hypertension.  

A December 2014 VA skin DBQ notes that the Veteran claimed to have a history of intermittent little bumps on his hands and arms since 2009.  The diagnosis was probable "very mild" dermatitis, with a date of diagnosis of December 2014.  The examiner concluded that it is less likely as not that the Veteran's dermatitis was incurred in, or caused by, his military service.  The examiner explained that the Veteran reported that this condition began in 2009, which is well after separation from service in 1993, and that his December 1992 separation examination report was silent for any chronic skin condition.  

A December 2014 VA male reproductive DBQ notes that the Veteran claimed to have a history of erectile dysfunction since 2007, but that his symptoms started in the early 2000s.  The diagnosis was probable erectile dysfunction, with a date of diagnosis of 2007.  The examiner concluded that it is less likely as not that the Veteran's erectile dysfunction was incurred in, or caused by, his military service.  The examiner explained that the Veteran's December 1992 separation examination report was silent for any erectile dysfunction problems or any male reproductive problems, such as hypogonadism, which was diagnosed well after separation from service. 

A December 2014 VA headaches DBQ notes that the Veteran was diagnosed with chronic headaches in 2010.  The diagnosis was chronic headaches, with a date of diagnosis of 2010.  The examiner concluded that it is less likely as not that the Veteran's headaches were incurred in, or caused by, his military service.  The examiner explained that the Veteran's December 1992 separation examination report was silent for any headaches, which were diagnosed in 2010, well after separation from service.  

A December 2014 VA peripheral nerves DBQ notes that the Veteran claimed to have a history of benign essential tremors that was diagnosed in March 2011.  The diagnoses were essential tremors, with a date of diagnosis of March 2011, bilateral carpal tunnel syndrome, with a date of diagnosis of 2009, and mild ulnar neuropathy, with a date of diagnosis of February 2014.  The examiner concluded that it is less likely as not that the Veteran's essential tremors, bilateral carpal tunnel syndrome, and mild ulnar neuropathy, were incurred in, or caused by, his military service.  The examiner explained that after reviewing the Veteran's service treatment records and post-service records, there is no evidence for a nexus for these conditions and his military service. 

A March 2015 VA progress note shows that an examination was done of the scalp, face, eyelids, oral cavity, ears, back, chest, abdomen, arms, hands, buttocks, legs, feet and all digits.  No lesions suspicious for skin cancer were identified.  The Veteran was very dry, with sunburned skin overall.  There was an asymmetrical, pigmented lesion on the left abdomen less than 6 mm., and at the right parietal scalp there was an 8 mm violet papule identified for biopsy.  The assessment was hemangioma vs other, atypical nevus, and solar lentigines.  He was discouraged from using a tanning bed, which he reported using prior to going on vacation.  

In May 2016, the Board remanded these claims for additional development, to include supplemental etiological opinions.  

In a supplemental opinion, dated in June 2016, Dr. D.S. stated the following: the Veteran's VBMS file had been reviewed.  It is less likely as not that the Veteran's hypertension, essential tremors, bilateral carpal tunnel syndrome, mild ulnar neuropathy, headaches, erectile dysfunction, or skin disorder (dermatitis), had their onset during service, or that hypertension had its onset within one year of separation from service.  In each case, there was no documentation of the claimed condition during service and/or upon separation from service.  In addition, it is less likely than not that the Veteran has an undiagnosed illness manifested by high blood pressure, neurological symptoms, headaches, erectile dysfunction, or skin signs and symptoms, to include any associated medically unexplained chronic multisymptom illness, as a consequence of his service in the Persian Gulf War.  All of the aforementioned conditions and diagnoses have a clear and specific etiology and diagnosis.  There is no evidence that any of the claimed conditions are due to taking various medications, to include current use of Cyclobenzaprine, 10 mg. 1 pill three times per day for back muscle spasms, and Citalopram, 40 mg., 1 pill per day for PTSD, or due to vaccinations and inoculations received in association with service in Southwest Asia.  

The examiner noted that a review of all available medical records did not reveal a diagnosis of chronic fatigue syndrome.  It was noted that regarding VA criteria for CFS the Veteran's fatigue was most likely secondary to his low testosterone, PTSD, depressive disorder, insomnia, and lifestyle.  His muscle and joint pains and sleep disturbance were found to be most likely secondary to his fibromyalgia, PTSD, depressive disorder (psychosomatic), insomnia, and lifestyle.  His neuropsychological symptoms were most likely secondary to his PTSD and depressive disorder.  His headaches were noted to have been found to be most likely stress tension headaches which was a clear and specific etiology.  It was further noted that this type of headache was usually acute, self-limiting, and portends to no chronic sequelae.  

Based upon the evidence of record, the Board finds that a chronic disability manifested by neurological symptoms, headaches, skin disorder symptoms, muscle pain, hypertension (or cardiovascular problems), ED (or low testosterone), and CFS were not manifest during active service.  The preponderance of the evidence also fails to establish that a related present disability is etiologically related to service, including as a result of service in Southwest Asia, or a service-connected disability.

With regard to the possibility of service connection on a direct basis (i.e., other than as due to an undiagnosed illness), the Board first notes that VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See generally Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (stating that a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  

The Veteran's service treatment reports show that he received between one and two treatments for skin, genitourinary, and headache symptoms.  His headaches were specifically related to trauma incurred during a baseball game in 1990, with no follow-up treatment.  The only relevant diagnosis during service was tinea cruris.  No relevant complaints, findings, or diagnoses were noted in the Veteran's December 1992 separation examination report.  A January 1993 dental health questionnaire shows that the Veteran indicated that he did not have a history of hypertension, painful joints, or arthritis.  Therefore, a relevant chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  

The post-service medical evidence shows that the earliest finding or diagnosis related to any of any of the claimed conditions is dated no earlier than 1997 (hypertension).  This is about four years after separation from service.  With regard to carpal tunnel syndrome, the Veteran's employment history is shown to have included duties in a distribution center, loading and unloading trucks, his own landscape business, and as a custodian, and in January 2011, a VA examiner related such activity to carpal tunnel syndrome.  See also June 2016 VA opinion (concluding that carpal tunnel syndrome is not related to service).  For all claims, there is no competent opinion of record to show that service connection for a distinct disability is warranted on a direct, presumptive, or secondary basis.  In particular, the January 2011 and June 2016 VA opinions weigh against the claims.  There is no contrary, competent opinion of record for any of the claims.  Therefore, for all claims, service connection based on the theories of direct onset (38 C.F.R. § 3.303(a)), a continuity of symptomatology (38 C.F.R. § 3.303(b)), and secondary service connection (38 C.F.R. § 3.310) is not warranted.  Accordingly, service connection on a direct, presumptive and secondary basis (i.e., other than as due to an undiagnosed illness) is not warranted.  

With regard to the application of 38 C.F.R. § 3.317, the Board finds that the preponderance of the evidence is against the claims that the Veteran has any of the claimed conditions due to an undiagnosed illness, or a medically unexplained chronic multisymptom illness.  The January 2011 VA examiner determined that the Veteran's claimed symptoms were not chronic.  38 C.F.R. § 3.317(a)(4).  The December 2014 DBQs show that Dr. D.S. determined that the Veteran does not have a chronic disability pattern, as pertinent to the matters remaining on appeal, as a result of his service in Southwest Asia or chronic symptom manifestations as a result of service.  Dr. D.S. reaffirmed this conclusion in June 2016, at which time he further stated that there is no evidence for any present disabilities or chronic symptom manifestations as a result of medication use attributable to treatment of a service-connected disability.  The June 2016 VA opinions similarly show that Dr. D.S. concluded that it is less likely than not that the Veteran has CFS or an undiagnosed illness manifested by high blood pressure, neurological symptoms, headaches, erectile dysfunction, or skin signs and symptoms, to include any associated medically unexplained chronic multisymptom illness, as a consequence of his service in the Persian Gulf War.  Given the foregoing, the Veteran is not shown to have a "qualifying chronic disability" involving any of the claimed symptoms.  38 C.F.R. § 3.317(a)(2)(i).  

The January 2011 and June 2016 VA opinions are considered highly probative, as these opinions are shown to have been based on a review of the Veteran's claims file, and they are accompanied by sufficient explanations.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Although the December 2014 opinions suffer from certain defects, those defects are found to be outweighed by the overall evidence of record and subsequent findings and medical comments.  To the extent that the Veteran is shown to have present diagnosed conditions (dermatitis, carpal tunnel syndrome, mild ulnar neuropathy, hypertension, and erectile dysfunction), service connection may not be granted for symptoms of such a diagnosed condition under 38 C.F.R. § 3.317.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004).  Given the foregoing, the Board finds that the Veteran is not shown to have a "qualifying chronic disability" involving the claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied on any basis.

In reaching this decision, the Board has considered the notations pertaining to Persian Gulf syndrome in the evidence.  However, some of these notations are significantly dated, and therefore not based on the most recent evidence of record.  See e.g., statement from VA physician, T.O., M.D., dated in December 2008.  Several of these notations are speculative in their terms.  See e.g., VA reports, dated in September and December of 2010.  They are not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history.  In summary, the Board has determined that the January 2011, December 2014 (as to application of 38 C.F.R. § 3.317), and June 2016 VA opinions, which are accompanied by sufficient explanations, and which were based on a review of the Veteran's claims file, are more probative of the issues on appeal.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

With regard to medical treatise evidence, the Board has considered the articles submitted by the Veteran.  These articles indicate that some Persian Gulf War veterans have such symptoms as impaired neuroendocrine function, cortisol suppression related to musculoskeletal symptoms, clusters of medically-unexplained chronic symptoms that can include fatigue, headaches, joint pain, indigestion insomnia, dizziness, respiratory disorders, and memory problems,. abnormalities in the control systems for hormones due to stress, and that Gulf War Syndrome can be related to exposure to pyridostigmine bromide, "an acetylcholinesterase inhibitor intended to protect against nerve agents," and pesticides and insect repellents.  

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). 

In the present case, the treatise evidence submitted by the appellant is not accompanied by the opinion of any medical expert; the Board has determined that the Veteran is not shown to have a "qualifying chronic disability" involving the claimed symptoms.  The treatise evidence that has been submitted is general in nature, and does not reasonably approximate the facts and circumstances of the Veteran's case.  The Board therefore concludes that this information is insufficiently probative to warrant a grant of any of the claims on any basis.  

With regard to the appellant's own contentions, and the lay statement, lay persons are generally competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Board further notes that as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  The Board has determined that service connection is not warranted for the claimed conditions on a direct, presumptive, or secondary basis, and that Veteran is not shown to have an undiagnosed illness, or a diagnosed medically unexplained chronic multi-symptom illness, involving any of the claimed symptoms.  Etiological opinions have been obtained that weigh against the claims.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service, or a service-connected disability.  

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In this case, the Veteran has not sufficiently identified any additional potentially relevant records, and it appears that all pertinent records have been obtained.  In this regard, the Social Security Administration has stated that they do not have any records for the Veteran.  The Veteran has been afforded several examinations, and etiological opinions have been obtained.  The Veteran has testified at a hearing before the Board.

In May 2016, the Board remanded these claims.  The Board directed that all outstanding and relevant treatment records be obtained, and it appears that this has been done.  The Board also directed that supplemental etiological opinions be obtained, and in June 2016, this was done.  A supplemental opinion was also requested as to: Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has CFS, with specific discussion of each of VA's criteria for chronic fatigue syndrome (emphasis added).  Citing 38 C.F.R. § 4.88a.  In June 2016, a supplemental opinion was obtained from Dr. D.S. that concluded the Veteran did not have CFS.  Although the examiner did not specifically address the criteria of acute onset of the condition, low grade fever, nonexudative pharyngitis, or palpable or tender cervical or axillary lymph nodes, in light of the overall opinion provided the Board finds this omission to be a harmless error as the other criteria for a CFS diagnosis are shown not to have been met.

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for neurological symptoms is denied. 

Service connection for headaches is denied. 

Service connection for a skin disorder is denied.

Service connection for muscle pain is denied.

Service connection for hypertension is denied. 

Service connection for ED is denied. 

Service connection for CFS is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


